News from Buckeye Contacts:Steve Dean, Exec. Vice President and Chief Financial Officer 901-320-8352 Eric Whaley Investor Relations 901-320-8509 Website:www.bkitech.com BUCKEYE TECHNOLOGIES THIRD QUARTER 2 MEMPHIS, TN April 26, 2013 – Buckeye Technologies Inc.(NYSE:BKI)Due to the pending acquisition of Buckeye Technologies Inc. by Georgia-Pacific LLC, Buckeye has cancelled the conference call scheduled for Wednesday, May 1, 2013 at 10:00 a.m. Central (11:00 Eastern) to discuss third quarter 2013 results.
